BASKIN, Judge.
Raul Distributors, Inc. (Raul) appeals the entry of final summary judgment in favor of Fast Air Carrier, Ltd. We reverse.
It is axiomatic that summary judgment is inappropriate where the record reflects the existence of conflicting issues of material fact. Holl v. Talcott, 191 So.2d 40 (Fla.1966); Levey v. Getelman, 408 So.2d 663 (Fla. 3d DCA 1981). Additionally, the burden is on the party moving for summary judgment to prove the non-existence of any genuine issue of material fact. Holl v. Talcott; Stringfellow v. State Farm Fire & Casualty Co., 295 So.2d 686 (Fla. 2d DCA 1974). The record under consideration discloses the existence of unresolved issues of material fact as to whether Raul acted as the shipper in the subject transaction and whether Fast Air received payment in full for carriage of the goods. Finding, therefore, that Fast Air failed to meet its burden and that the trial court erred in entering summary final judgment in favor of Fast Air, we reverse and remand the cause to the trial court for further proceedings.
Reversed and remanded.